Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 21 and 26 are allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “the first and second pluralities of anchor pads comprise transparent indium tin oxide or zinc oxide; a first anchor pad of the first plurality of anchor pads and a first anchor pad of the second plurality of anchor pads are aligned with each other; and a second anchor pad of the first plurality of anchor pads and a second anchor pad of the second plurality of anchor pads are in direct contact and not aligned with each other” in the combination required by the claim.

The following is an examiner's statement of reasons for allowance:
 With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “wherein the first and second pluralities of anchor pads comprise transparent indium tin oxide or zinc oxide;…. a first anchor pad of the first plurality of anchor pads and a first anchor pad of the second plurality of anchor pads are aligned with each other; a second anchor pad of the first plurality of anchor pads and a second 

The following is an examiner's statement of reasons for allowance:
 With regards to claim 21, none of the prior art teaches or suggests, alone or in combination, “wherein the first and second pluralities of anchor pads comprise transparent indium tin oxide or zinc oxide;…. a first anchor pad of the first plurality of anchor pads and a first anchor pad of the second plurality of anchor pads are aligned with each other; a second anchor pad of the first plurality of anchor pads and a second anchor pad of the second plurality of anchor pads are in direct contact and not aligned with each other” in the combination required by the claim.


The following is an examiner's statement of reasons for allowance: With regards to claim 26, none of the prior art teaches or suggests, alone or in combination, “the first and second pluralities of anchor pads comprise transparent indium tin oxide or zinc oxide; a first anchor pad of the first plurality of anchor pads and a first anchor pad of the second plurality of anchor pads are aligned with each other; and a second anchor pad of the first plurality of anchor pads and a second anchor pad of the second plurality of anchor pads are in direct contact and not aligned with each other” in the combination required by the claim.


Claims 2-3, 6, 8-10, 22, 27, 29, 31-38 are allowed by virtue of their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891